Citation Nr: 9929874	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
asthma.


REPRESENTATION

Appellant represented by:	R.E. Bates, Attorney at Law


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for asthma was granted in May 1973 with a 
10 percent evaluation.  Claims for an increased evaluation 
for asthma and non-service connected pension were denied by 
the RO in May 1996.  In August 1996, the veteran filed a 
notice of disagreement with respect to the denial of an 
increased evaluation for asthma, but made no mention of the 
pension claim.  Supplemental statements of the case in 
December 1996 and September 1997 include the claim of 
entitlement to pension and an increased evaluation for 
asthma.  

Substantive appeals received in January 1997 and September 
1999 refer to the increased evaluation for asthma issue, but 
make no reference to the claim for pension.  Accordingly, the 
increased evaluation for asthma issue has been perfected for 
appellate review and the claim for pension benefits is not 
before the Board.


FINDINGS OF FACT

1. The veteran's service connected asthma is manifested by 
forced expiratory volume in one second (FEV-1) which is 
101 percent of predicted value after medication; and by a 
ratio of forced vital capacity to forced expiratory volume 
in one second (FVC/FEV-1) which is 88 percent of predicted 
value after medication.

2. The veteran's service connected asthma requires no more 
than intermittent inhalational or bronchodilator therapy.

3. The veteran's service connected asthma is manifested by 
paroxysms of asthmatic breathing which occur no more than 
several times per year and there is no evidence of 
clinical findings between attacks.

CONCLUSION OF LAW

The requirements for an evaluation in excess of 10 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
appellant is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a). 

Pertinent Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.

The veteran's service-connected asthma disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6602.  The Board notes that during the 
pendency of the appeal, the rating criteria for asthma were 
revised.  See 61 Fed. Reg. 46,720-731 (1996).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  Therefore, the veteran's increased 
rating claim will be considered under both the old and new 
law.

Under the new criteria, the veteran's current evaluation of 
10 percent requires FEV-1 of 71 to 80 percent of predicted 
or; FEV-1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
evaluation under the new criteria contemplates FEV-1 of 56 to 
70 percent of predicted or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation under the new criteria contemplates FEV-1 of 40 to 
55 percent of predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation under the new criteria contemplates 
FEV-1 of less than 40 percent of predicted, or; FEV-1/FVC of 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  61 Fed. Reg. 46, 720-731, 
Diagnostic Code 6602.

Under the former criteria, the veteran's current evaluation 
of 10 percent required paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times per year with no clinical findings between 
attacks.  A 30 percent evaluation, under the former criteria, 
contemplated asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  To obtain the next higher rating of 60 
percent under the former criteria, it would have to be shown 
that the veteran experienced frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, with more 
than light manual labor precluded.  To be entitled to a 100 
percent evaluation under the former code, it must be shown 
that the veteran experienced asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

Factual Background

The April 1969 pre-induction examination showed that the 
veteran reported no history of asthma.  A November 1971 
clinical record cover sheet showed that the veteran was 
treated for a viral syndrome.  A subsequent request to the 
treating facility for records or information relating to 
treatment for asthma indicates that the veteran was treated 
for only one day.  The November 1971 report of separation 
medical examination noted a history of asthma and the 
examiner noted expiration wheezes on auscultation.  

In March 1973 the veteran underwent a VA chest examination.  
The veteran gave a history of asthma discovered in 1970 
during active service when he developed a chest wheeze.  
Chest x-ray was within normal limits and examination revealed 
that vital capacity was within the lower limits of normal.  
No abnormalities were noted.  The diagnosis was chronic 
asthma.

Emergency records from April 1989 show that the veteran 
sought codeine to address the symptoms of heroin withdrawal.  
His chest was clear on examination.

Emergency records from November 1989 show that the veteran 
was reporting coughing and cold symptoms.  No history of 
asthma or respiratory disease was noted.  The diagnosis was 
tracheo-bronchitis.

Emergency records from October 1991 show that the veteran 
reported a history of asthma since childhood.  The X-ray 
impression was chronic obstructive pulmonary disease, 
fibrosis.

Emergency records from February 1994 show a diagnosis of 
bronchitis.  X-rays showed bronchial wall thickening 
consistent with asthma.

The veteran underwent a VA examination in May 1994.  He 
provided a history of bronchial asthma since birth and having 
entered service with "profile 3" orders.  He reported 
recurrent attacks of wheezing, coughing and shortness of 
breath, worse at night, in spite of using inhalers and taking 
asthma pills.  The veteran stated that he had a violent 
reaction after exposure to carbon monoxide during basic 
training.  He stated that he felt short of breath when he 
worked.

Subjectively, the veteran stated that his lungs hurt and that 
sometimes he coughed for five hours with more frequent asthma 
attacks, and that he had lost weight.  The objective findings 
were that the veteran looked healthy with no obvious 
shortness of breath or wheezing.  Chest examination was 
normal, the lungs were essentially clear without wheezes.  
The diagnoses were history of bronchial asthma, chronic, 
currently inactive; and mild weight loss, etiology unknown.  
The veteran failed to report for x-rays.

The veteran underwent a VA examination in February 1996.  He 
stated that the onset of his asthma was during basic training 
in 1970.  He claimed that the windows to his barracks were 
left open during an outbreak of spinal meningitis and he 
subsequently developed bronchial asthma for which he was 
hospitalized for three to four days.  He also stated that he 
underwent "gassing" in a small building as part of basic 
training.  He initially wore a mask, but it was removed 
during the "gassing."  He also stated that he was randomly 
gassed while listening to training instructions and while he 
slept in his tent.  He gave a history of an asthma attack in 
his fourth or fifth month of service which resulted in a 
permanent profile and resulted in a number of service 
restrictions.

At the time of the examination the veteran was complaining of 
difficulty breathing and the inability to work due to the 
unpredictability of his attacks.  The veteran initially 
related that it took him 10 minutes to use the nebulizer type 
machine he used for attacks, but then he changed it to 20 
minutes and eventually wanted the examiner to delete 
references to how long it took to use the machine.  The 
veteran related that his lungs hurt for a while after an 
attack and that it took him an hour or so to "recuperate."  
The veteran also stated that he experienced coughing and 
gagging during attacks.

Examination of the respiratory system revealed normal chest 
expansion.  Auscultation of the lungs revealed moderate 
scattered wheezing along with mild, scattered rhonchi, but no 
rales.  A computerized interpretation of pulmonary function 
studies showed mild obstructive disease; obstructive disease 
confirmed by increased residual volume; and normal diffusion 
capacity.  It was noted that the FEV-1 increased by more than 
15 percent post-bronchodilator, and the FEF increased by more 
than 20 percent post bronchodilator.  Blood gas analysis was 
essentially normal.  X-rays showed that the lungs remained 
clear and the heart was not enlarged.  The diagnostic 
impression was no acute cardiopulmonary disease.  The 
examiner's diagnoses were chronic bronchial asthma based on 
history; current pulmonary function studies interpreted a 
mild obstructive disease with normal diffusion capacity and 
good response to the use of a bronchodilator; it was noted 
that the respiratory technician questioned whether the 
veteran put forth his best effort; and current chest x-rays 
were normal.  

The veteran underwent a trachea and bronchi VA examination in 
August 1996.  He told this examiner that his asthma developed 
during active duty.  Physical examination revealed clear 
lungs and unremarkable heart.  Pulmonary function tests were 
interpreted as normal with regard to FVC and FEV-1, however 
expiratory flow rates were decreased and were noted to 
improve with bronchodilators.  Actual pertinent results were: 
post- bronchodilator FEV-1 was 104 percent of predicted; and 
post- bronchodilator FEV-1/FVC was 104 percent of predicted 
volume.

It was the examiner's opinion that the data presented a 
picture of reversible airway disease, reactive asthmatic 
bronchitis.  The impressions were asthmatic bronchitis and 
hypertension.  The examiner commented that there was no 
evidence of permanent lung or airway disease except 
reversible asthmatic bronchitis.  Clubbing of his fingers was 
observed as well as a hint of cyanosis.  There was no 
evidence of obvious dyspnea at rest or with slight exertion; 
there was no productive cough.  

The veteran also underwent a VA mental examination in August 
1996.  Based on history provided by the veteran, subjective 
complaints and a mental examination, the examiner diagnosed 
severe bronchial asthma.

The veteran underwent an additional pulmonary function test 
in May 1997.  Pertinent results were as follows: post- 
bronchodilator FEV-1 was 101 percent of predicted volume; and 
post- bronchodilator FEV-1/FVC was 88 percent of predicted.  
The veteran's effort was considered fair.  The computerized 
interpretation was: mild obstructive disease; lung volumes 
within normal limits; normal diffusion capacity; FVC 
increased by more than 10 percent post-bronchodilator.

Analysis

The Board finds that the current 10 percent evaluation most 
accurately describes the veteran's level of disability due to 
asthma under both the current and former criteria.  An 
evaluation in excess of 10 percent is not appropriate under 
the new regulations as none of pulmonary function test data 
meets the criteria and there is no evidence that the veteran 
requires more than intermittent inhalational or oral 
bronchodilator therapy.

When considered under the former regulations, the evidence 
indicates that the veteran does not have asthma attacks 
separated by 14 day intervals with moderate dyspnea on 
exertion between attacks.  VA examination records show that 
symptoms are readily relieved by medication.  Wheezing has 
never been objectively observed and never been described as 
worse than slight or mild.  The most recent examiner noted 
that there was no evidence of permanent lung or airway 
disease except reversible asthmatic bronchitis.  The Board 
notes that there is no evidence, even in the emergency room 
records, of rather frequent asthmatic attacks with dyspnea on 
exertion between attacks as contemplated by the by the next 
higher evaluation under the former criteria.

The Board has considered the veteran's subjective complaints 
and stated history in its consideration of this case.  The 
inconsistency and inaccuracies are noted, and to the extent 
that such information addresses the criteria for higher 
evaluation, it is of little probative value in light of the 
reliable, objective evidence of record.
The Board has also considered the report of the August 1996 
VA mental examiner which provided a diagnosis of severe 
bronchial asthma and an opinion that the veteran's "severe 
medical problems" and "very low benefits" were affecting 
his emotional life.  The examiner believed that the veteran 
deserved a raise in benefits as he had not been able work due 
to his medical illness.  The Board notes however, that the 
examiner's opinions with regard to the severity of the 
veteran's asthma were formed on the basis of questionable 
history with regards to pulmonary manifestations and required 
treatment, which was provided by the veteran.  It is also 
apparent from the examiner's comments that the claims file 
was not reviewed in conjunction with the examination.  

In contrast, the examiners who had the benefit of pertinent 
objective information such as x-rays and pulmonary function 
test data have found no more than mild obstructive disease 
with good response to medication.  As a result of the limited 
and subjective medical history on which it was based, the 
Board finds the August 1996 mental examiner's diagnosis of 
severe bronchial asthma, of little probative value.  

Accordingly, the criteria for an increased rating under 
either the current or former criteria have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996); 61 Fed. Reg. 46,720-731, Diagnostic Code 6602 
(1997).  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
asthma is denied.


REMAND

With regard to the veteran's claim for a total rating for 
compensation purposes based on individual unemployability, 
the record indicates that this claim was denied by the RO in 
September 1997.  Subsequently, in September 1999, the RO 
received a VA Form 9 disagreeing with a total disability 
rating due to individual unemployability.  The Board notes 
that this does not appear to be a timely notice of 
disagreement, but that the matter has not been adjudicated 
for appellate review.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The RO should adjudicate the issue of 
timeliness of the notice of disagreement 
with respect to the denial of a total 
disability rating based on individual 
unemployability.  If any benefit sought, 
for which a timely notice of disagreement 
was filed, is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if 
appropriate.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claim for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

